DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjacent stack" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other stack" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower shredding device housing" in line 19.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the leading edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the size of the perforations” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the rotating screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recite the limitation "the rotating screen device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recite the limitation "the rotating screen device" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the screen device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the rotating screening device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the upper screening device housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the lower screening device housing" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the rotating screening device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, lines 7-8 state that each of the first and second parallel shafts include a plurality of cutting elements mounted on said first shaft. It is unclear how the second parallel shaft can include cutting elements on the first shaft. Further in claim 1, on lines 10-12, the claim implies that 
Regarding claim 3, line 2 states that the sealing element is disposed between a wall of the casing adjacent to the rotating screening drum but never states what other part the sealing element is between. Therefore, the limitations of this claim are unclear. For something to be between, there must be at least two things on either side. For compact prosecution, Examiner interpreted the claim to mean a sealing element disposed between a wall of the casing and the rotating screening drum. 
Regarding claim 16, lines 7-8 state that each of the first and second parallel shafts include a plurality of cutting elements mounted on said first shaft. It is unclear how the second parallel shaft can include cutting elements on the first shaft. Further in claim 16, on lines 10-12, the claim implies that cutting elements are on two stacks, but per line 8, cutting elements are only on the first shaft. For compact prosecution, Examiner will interpret one of these cutting elements as second cutting elements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amburgey (WO 2011044461).
Regarding claim 1, Amburgey teaches a system for comminuting solid waste material comprising:
a casing (12 in Fig. 7) defining a comminution chamber having two side walls (See annotated Fig. 1) and being open on opposite sides (See annotated Fig. 1) thereof for permitting the flow of liquid therethrough bearing solid waste material (paragraph 0004, lines 5-6) and being adapted for connection in a solid waste disposal line (paragraph 0003, lines 1-4);
a shredding device (14 in Fig. 1) disposed within the casing (paragraph 0018, lines 9-11) and comprising parallel first and second shredding stacks (14 in Fig. 9) that include first and second parallel shafts (90 and 92 in Fig. 3; paragraph 0032, line 1) rotabably mounted between an upper shredding device (paragraph 0048, line 4; 110 in Fig. 3) housing and a lower screening device housing (paragraph 0048, line 4; 108 in Fig. 3), each of the first (90 in Fig. 3) and second (92 in Fig. 3) parallel shafts including a plurality of cutting elements (94 in Fig. 4, paragraph 0032, line 2) mounted on said first shaft (90 in Fig. 3) in interspaced relationship (paragraph 0032, lines 3-5) with a plurality of second cutting elements (94 in Fig. 4, paragraph 0032, line 2) mounted on said second shaft (92 in Fig. 3), each of said cutting elements having at least one cutting tooth (paragraph 0032, line 2) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96 in Fig. 3; paragraph 0032, lines 6-8) which are coplanar with the cutting elements of the adjacent stack such that a cutting element from one stack and a spacer from the other stack form a pair of interactive shredding members (paragraph 0032, lines 6-8; See interaction of 96 and 94 between shafts in Fig. 3);
a rotating screening drum (30 in Fig. 1, paragraph 0020, lines 1-2) disposed within the casing (12 in Fig. 7; paragraph 0018, lines9-10) and mounted between an upper screening drum housing (36 in Fig. 3; paragraph 0020, lines 6-7) and a lower screening drum housing (36 in Fig. 3; paragraph 0020, lines 6-7), the rotating screening drum configured to permit fluid to pass therethrough (paragraph 0039, lines 3-4) while capturing solids on an outer surface for delivery to shredding device, an upstream portion of the rotating screening drum disposed upstream of an upstream portion of the shredding device (paragraph 0039, lines 1-12), wherein the upper shredding device housing (110 in Fig. 3) and the lower shredding 

    PNG
    media_image1.png
    804
    518
    media_image1.png
    Greyscale

Regarding claim 2, Amburgey teaches the limitations of claim 1 as explained above. Amburgey further teaches the system for comminuting solid waste material according to claim 1, wherein the shredding device (14 in Fig. 14) and the rotating screening drum (16 in Fig. 14) are configured to be positioned in the comminution chamber independent of one another (See position of 14 compared to 16 in Fig. 4 to see independence; paragraph 0043, lines 1-2).
Regarding claim 3, Amburgey teaches the limitations of claim 1 as explained above. Amburgey further teaches a sealing element (116 in Fig. 9; paragraph 0038, lines 5-9) disposed between a wall of the casing adjacent to the rotating screening drum to form a seal between the rotating screening drum and the wall (paragraph 0038, lines 5-9).
Note, using broadest reasonable interpretation, the sealing element (116 in Fig. 9) is between a wall (See annotated Fig. 9) and part of the drum, thereby satisfying the claim. 

    PNG
    media_image2.png
    554
    770
    media_image2.png
    Greyscale

Regarding claim 4, Amburgey teaches the limitations of claim 3 as explained above. Amburgey further teaches the system for comminuting solid waste material wherein the sealing element (116 in Fig. 
Note that the sealing element (116 in Fig. 9) contacts the “leading edge” of the rotating drum (30 in Fig. 9), therefore the position is within the range given in the claim. 
Regarding claim 5, Amburgey teaches the limitations of claim 3 as explained above. Amburgey further teaches the system for comminuting solid waste material wherein the shredding device (14 in Fig. 3) is disposed adjacent to the rotating screening drum (30 in Fig. 3) and separated by a predetermined minimum gap (See gap between drum and shredding device in Fig. 3).
Regarding claim 6, Amburgey teaches the limitations of claim 5 as explained above. Amburgey further teaches the system for comminuting solid waste material wherein a position of the minimum gap (See gap between drum, 30, and shredding device, 14, in Fig. 3) is located within a range from a point adjacent to a rotational axis of the rotating screening drum along a line perpendicular to a direction of flow through the comminution chamber, to a position on the most downstream position of the rotating screening drum (See position of 14 with respect to 30 in Fig. 9).
Regarding claim 9, Amburgey teaches the limitations of claim 1 as explained above. Amburgey further teaches the system for comminuting solid waste material further comprising an interconnecting frame (26 in Fig. 1; paragraph 0018, line 8)  that connects the shredding device (14 in Fig. 1) and the rotating screen (30 in Fig. 1) to at least one wall of the two side walls (See annotated Fig. 1).
Note that element 26 is considered an interconnecting frame because it frames the shafts and bearings of the shredding device, 14, and drum, 30. Further note that 26 connects the shredder and rotating screen to the side walls because it spans from one side wall to the other. 
Regarding claim 12, Amburgey teaches the limitations of claim 9 as explained above. Amburgey further teaches the system for comminuting solid waste material wherein the interconnecting frame .

    PNG
    media_image3.png
    806
    533
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amburgey (WO 2011044461) in view of Kim (KR 101406699).
Regarding claim 7, Amburgey discloses the limitations of claim 1 as explained above. 
While Amburgey discloses a rotating screening drum a system for comminuting solid waste material wherein the rotating screening drum (14 in Fig. 1) is formed using perforations (aperture between elements 32 in Fig. 5) to permit fluid to flow therethrough (paragraph 0039, lines 3-4), Amburgey fails to disclose the size of the perforations vary along the surface of the rotating screening drum along a vertical direction.
Kim teaches a screening drum (320 in Fig. 5) wherein the size of the perforations (325 in Fig. 5) vary (See sizes of perforations in screening drum 320a in Fig. 5) along the surface of the screening drum (320 in Fig. 5) along a vertical direction (See perforation 325 in Fig. 5 size differences in vertical direction on screening drum 320a in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to
modify the rotating screening drum disclosed by Amburgey by substituting one known element for another to yield a predictable result, namely, to substitute Kim’s screening drum wherein the size of the perforations (325 in Fig. 5) vary along the surface of the screening drum (320a in Fig. 5) along a vertical direction for Amburgey’s screening drum with constant size of perforations along the surface of the rotating screening drum. One of ordinary skill in the art would be motivated to perform Kim’s modification of the rotating screening drum to advantageously decrease the weight of the screening drum 
Regarding claim 8, the combination of Amburgey and Kim teaches the limitations of claim 7 as explained above. The combination of Amburgey and Kim further teaches a system for comminuting solid waste material wherein the perforations are smaller at a bottom of the rotating screening drum than at a top of the rotating screening drum (See 320a in Fig. 5 of Kim).
Regarding claim 16, Amburgey discloses a system for comminuting solid waste material comprising:
a casing (12 in Fig. 7) defining a comminution chamber and being open on opposite sides (See annotated Fig. 1 above) thereof for permitting the flow of liquid therethrough (paragraph 0004, lines 5-6) bearing solid waste material and being adapted for connection in a solid waste disposal line (paragraph 0003, lines 1-4);
a shredding device (14 in Fig. 1) disposed within the casing (paragraph 0018, lines 9-11) and comprising parallel first and second shredding stacks (14 in Fig. 9) that include first and second parallel shafts (90 and 92 in Fig. 3; paragraph 0032, line 1) rotabably mounted between an upper shredding device (paragraph 0048, line 4; 110 in Fig. 3) housing and a lower screening device housing (paragraph 0048, line 4; 108 in Fig. 3), each of the first (90 in Fig. 3) and second (92 in Fig. 3) parallel shafts including a plurality of cutting elements (94 in Fig. 4, paragraph 0032, line 2) mounted on said first shaft (90 in Fig. 3) in interspaced relationship (paragraph 0032, lines 3-5) with a plurality of second cutting elements (94 in Fig. 4, paragraph 0032, line 2) mounted on said second shaft (92 in Fig. 3), each of said cutting elements having at least one cutting tooth (paragraph 0032, line 2) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (96 in Fig. 3; paragraph 0032, lines 6-8) which are coplanar with the cutting elements of the adjacent stack such that a cutting element from one stack and a spacer from the other stack form a pair of interactive shredding members (paragraph 0032, lines 6-8; See interaction of 96 and 94 between shafts in Fig. 3);

However, Amburgey fails to disclose the size of the perforations vary along the surface of the rotating screening drum along a vertical direction.
Kim teaches a screening drum (320 in Fig. 5) wherein the size of the perforations (325 in Fig. 5) vary (See sizes of perforations in screening drum 320a in Fig. 5) along the surface of the screening drum (320 in Fig. 5) along a vertical direction (See perforation 325 in Fig. 5 size differences in vertical direction on screening drum 320a in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to
modify the rotating screening drum disclosed by Amburgey by substituting one known element for another to yield a predictable result, namely, to substitute Kim’s screening drum wherein the size of the perforations (325 in Fig. 5) vary along the surface of the screening drum (320a in Fig. 5) along a vertical direction for Amburgey’s screening drum with constant size of perforations along the surface of the rotating screening drum. One of ordinary skill in the art would be motivated to perform Kim’s modification of the rotating screening drum to advantageously decrease the weight of the screening drum thereby decreasing shipping costs by removing more material when larger perforations are made at the top of the screening drum, without sacrificing screening capability since most waste will fall to the bottom of the screening drum where smaller perforations are located.
Regarding claim 17, the combination of Amburgey and Kim teaches the limitations of claim 16 as explained above. The combination of Amburgey and Kim further teaches a system for comminuting .

Claims 1, 9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 5320286) in view of Amburgey (WO 2011044461).
Regarding claim 1, Chambers teaches a system for comminuting solid waste material comprising:
a casing (192, 194, 190, and 208 in Fig. 1A) defining a comminution chamber having two side walls (194 and 192 in Fig. 1A) and being open on opposite sides (Col. 2, line 24) thereof for permitting the flow of liquid therethrough bearing solid waste material (Col. 5, lines 30-35) and being adapted for connection in a solid waste disposal line (Col. 3, lines 67-Col. 4, lines 1-5);
a shredding device (14 in Fig. 1A; Col. 3, lines 64-65) disposed within the casing (192, 194, 190, and 208 in Fig. 1A) and comprising parallel first and second shredding stacks (Col. 9, lines 15-17) that include first and second parallel shafts (228, 230 in Fig. 5) rotabably mounted between an upper shredding device (226 in Fig. 5) housing and a lower screening device housing (220 in Fig. 5), each of the first (228 in Fig. 5) and second (230 in Fig. 5) parallel shafts including a plurality of cutting elements (280 in Fig. 5) mounted on said first shaft (228 in Fig. 5) in interspaced relationship (See cutting elements 280 on first 228 and second 230 shaft in Fig. 5) with a plurality of second cutting elements (280 in Fig. 5, Col. 9, lines 59-60) mounted on said second shaft (230 in Fig. 5), each of said cutting elements having at least one cutting tooth (Col. 9, lines 62-63) thereon, said cutting elements being positioned between and separated in an axial direction by spacers (Col. 9, line 22; 282 in Fig. 5) which are coplanar with the cutting elements of the adjacent stack such that a cutting element from one stack and a spacer from the other stack form a pair of interactive shredding members (Col. 9, lines 59-Col 10, line 1);
Chambers further discloses a rotating screening device (30 in Fig. 1) disposed within the casing (192, 194, 190, and 208 in Fig. 1A) and mounted between an upper screening device housing (73 in Fig. 1) and a lower screening device housing (72 in Fig. 4), the rotating screening device configured to permit fluid to pass therethrough (Col. 5, lines 30-35) while capturing solids on an outer surface for delivery to 
However, Chambers fails to disclose a screening drum. 
In a related apparatus, Amburgey discloses a screening drum (30 in Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the screening device disclosed by Chambers through substitution of one known element for another to yield a predictable result, namely, to substitute Amburgey’s rotating screening drum for Chamber’s rotating screening device. One of ordinary skill in the art would be motivated to perform Amburgey’s modification of a rotating screening drum in place of a rotating screen device to reduce the number of parts required for screening thereby simplifying the design and reducing the cost of the apparatus.
Regarding claim 9, the combination of Chambers and Amburgey teach the limitations of claim 1 as explained above. The combination of Chambers and Amburgey further teaches a system for comminuting solid waste material further comprising an interconnecting frame (198, 204, and 206 in Fig. 1A of Chambers) that connects the shredding device (14 in Fig. 1 of Chambers) and the rotating screen (30 in Fig. 1 of Amburgey) to at least one wall (192 in Fig. 1 of Chambers) of the two side walls.
Note that through elements 204’s contact with 198, the shredder device (14 in Figs. 1 and 1A) is connected to wall, 192, since 198 is connected to 192 (See Fig. 1 and 1A).
Regarding claim 11, the combination of Chambers and Amburgey teach the limitations of claim 1 as explained above. Chambers further discloses a system for comminuting solid waste material wherein the interconnecting frame (198, 204, and 206 in Fig. 1A) has a seal portion (204 in Fig. 1 and 1A) extending between the wall (192 in Figs. 1 and 1A; Col. 8, lines 52-57) and the shredding device (14 in Figs. 1 and 1A) to prevent flow from passing between the wall and the shredding device. 

Claims 9, 11, 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 5320286) in view of Amburgey (WO 2011044461).
Note the claim rejections of claims 9-10 and 13-15 will be based off of the embodiment in Fig. 10A and 10B of Chambers. With this embodiment, the casing will be considered to comprise elements 192, 194, 300, 365 in Fig. 10A. All other elements of Chambers remain the same as given in the above rejection of claim 1. 
Regarding claim 9, the combination of Chambers and Amburgey teach the limitations of claim 1 as explained above. The combination of Chambers and Amburgey further teaches a system for comminuting solid waste material further comprising an interconnecting frame (365, 368, 206, 204, 208 in Fig. 10A-10B of Chambers) that connects the shredding device (14 in Figs. 10A-10B of Chambers) and the rotating screen (30 in Fig. 1 of Amburgey) to at least one wall (192 in Figs. 10A-10B of Chambers) of the two side walls (192, 194 in Figs. 10A-10B of Chambers).
Regarding claim 10, the combination of Chambers and Amburgey teach the limitations of claim 9 as explained above. Chambers further discloses a system for comminuting solid waste material wherein the interconnecting frame (365, 368, 206, 204, and 208 in Fig. 10A-10B) includes an adjusting mechanism (307 in Figs. 10A-10B; Col. 13, lines 60-68) to adjust the position (Col. 13, lines 60-Col. 14, lines 1-5) of the shredding device (14 in Figs. 10A-10B) with respect to the wall (192 in Figs. 10A-10B) or the rotating screen device.
Regarding claim 13, the combination of Chambers and Amburgey teach the limitations of claim 1 as explained above. The combination of Chambers and Amburgey further teaches a system for comminuting solid waste material wherein the adjustment mechanism (370 in Figs. 10A-10B) is adjacent one of the wall or the screening device (See position of 370 with respect to the screening device 12 Fig. 10B)

Regarding claim 14, the combination of Chambers and Amburgey teach the limitations of claim 1 as explained above. The combination of Chambers and Amburgey further teaches a system for comminuting solid waste material wherein the adjustment mechanism (370 in Figs. 10A-10B of Chambers) comprises pins or stops (370 in Figs. 10A-10B of Chambers; Col. 13, lines 63-65 of Chambers) to position the shredding device (14 in Figs. 10A-10B of Chambers) with respect to the rotating screening device (30 in Fig. 1 of Amburgey) to maintain a predetermined minimum gap (Col. 13, lines 66-Col. 4, lines 1-5 of Chambers) between the shredding device (14 in Figs. 10A-10B of Chambers) and the rotating screening device (30 in Fig. 1 of Ambergey).
Note that using broadest reasonable interpretation, a pin is interpreted as a bolt or a key as Chambers suggests as the adjustment mechanism in Col. 13, lines 63-65.
Regarding claim 15, the combination of Chambers and Amburgey teach the limitations of claim 1 as explained above. The combination of Chambers and Amburgey further teaches a system for comminuting solid waste material wherein a key 370 in Figs. 10A-10B of Chambers; Col. 13, lines 63-65 of Chambers) is disposed between (See position of 370 in Fig. 10B of Chambers) the upper shredding device housing (226 in Fig. 5) and the upper screening device housing (73 in Fig. 1) and a corresponding one of the lower shredding device housing (220 in Fig. 5) and the lower screening device housing (72 in Fig. 4) to control a relative position (Col. 13, lines 66-Col. 4, lines 1-5 of Chambers) between the shredding device (14 in Figs. 10A-10B of Chambers) and the rotating screening device (30 in Fig. 1 of Ambergey).
Note that, using the broadest reasonable interpretation, the key (370 in Fig. 10B of Chambers) is located between the housings of the shredder and the housings of the rotating screening device in the vertical direction of the figure, thereby satisfying the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyd (US-6176443-B1) teaches a solid waste shredding system with a rotating member and cutting shafts that can be placed inside an open flow channel. 
Tanaka (CN 1940194A) teaches a rotating member with shredders disposed at one end that filters and leads sewage flow to be cut by the shredders. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725